Case: 14-20109       Document: 00512803803         Page: 1     Date Filed: 10/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                     FILED
                                                                                October 15, 2014
                                       No. 14-20109
                                                                                  Lyle W. Cayce
                                                                                       Clerk
RALPH D. HUSTON; CHRISTINA HUSTON,

                                                  Plaintiffs - Appellants

v.

U.S. BANK NATIONAL ASSOCIATION, as Trustee for Citigroup Mortgage
Loan Trust 2007-WFHE4, Asset-Backed Pass-Through Certificates Series
2007-WFHE4,

                                                  Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CV-3735


Before SMITH, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       U.S. Bank National Association was awarded summary judgment on its
judicial-foreclosure claim against Ralph and Christina Huston. The Hustons
appeal, claiming U.S. Bank’s action is barred as a previously unasserted
compulsory counterclaim.         Having reviewed the briefs, the record, and the
applicable law, and essentially for the reasons stated by the district court, Huston


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-20109    Document: 00512803803    Page: 2   Date Filed: 10/15/2014



                                No. 14-20109
v. U.S. Bank National Ass’n, 988 F. Supp. 2d 732 (S.D. Tex. 2013), the judgment
is AFFIRMED.




                                      2